DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments and arguments filed June 23, 2022.  
Claims 1-18 are allowable. Claims 19-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on September 23, 2021, is hereby withdrawn and claims 19-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-22 are currently pending wherein claims 1-18 read on a hydrogel and claims 19-22 read on a process to obtain said hydrogel.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Nunez et al (US 2009/0018233), Chromecek et al (US 4,436,887), and Gallardo Ruiz et al (US 2020/0002494).

Summary of claim 1:
A hydrogel comprising:
- vinyl-caprolactam type monomers, and
- at least two crosslinkers, 
wherein a first crosslinker is selected is selected from alkene(meth)acrylic (A) structures or divinylbenzene,

    PNG
    media_image1.png
    111
    147
    media_image1.png
    Greyscale

wherein:
- R1 is selected from hydrogen or methyl,
- R2 is selected from di, tri, tetra or penta-substituted alkoxy, dialcoxy-disubstituted derivatives, a diaryloxy-substituted or non-substituted group, diaminoalky! C1-C6 N, N' disubstituted or hexatriazine N, N', N" trisubstituted,
-n is selected from 2, 3, 4 or 3, and 
a second crosslinker is selected from the following vinyl-alkene structures, which comprise a vinyl-alkyl group or a vinyl group attached to a heteroatom (C, D) 

    PNG
    media_image2.png
    153
    282
    media_image2.png
    Greyscale

wherein: 
- R3 is selected from dialkoxis C1-C12 disubstituted, dialkanoiloxis C1-C12 disubstituted, - imidazolin-2-one N, N'-disubstituted or 3,3'-(alkyl)-di-1-vinyl-2-lactam N, N'-disubstituted, 
- n is selected from 2 or 3, 
- R4, is selected from an oxycarbonyl, carbonate or urea group, substituted or not with C1-C4 alkyl, alkoxy or alkanoloxy groups, 
- R5 is selected from hydrogen or methyl 
such that in the case that R3 is -imidazolin-2-one N, N' disubstituted, the second crosslinker is present in a molar ratio of less than 50 % with respect to the crosslinker mixture, 
such that in the case that it comprises an additional crosslinker, such additional crosslinker is a crosslinker that has the formula of the first crosslinker or has the formula of the second crosslinker, and 
excepting the hydrogel formed by vinyl-caprolactam, potassium sulfopropyl methacrylate and the crosslinkers ethylene glycol dimethacrylate and 3,3'-(propyl)-di-1-vinyl-2-pyrrolidone.


Nunez teaches a hydrogel (0003) that uses a dual crosslink system (0024) and includes a N-vinyl-caprolactam (0043) that uses a crosslink agent that includes 1,6-hexanediol-bis(N-vinyl carbamate) reading on the second crosslinker and M2D39 which contains two methacrylate groups (0135 examples 4 and 5) reading on the first crosslinker.  However, Nunez does not teach or fairly suggest the claimed hydrogel wherein the second crosslinker reads on the claimed formula.

Chromecek teaches N-vinyl lactam monomers (abstract) that are crosslinked (abstract) using two crosslinking agents including divinyl ethylene urea (DVEU) (reading on the claimed second crosslinker) and Ethylene glycol dimethacrylate (EGDMA) (reading on the claimed first crosslinker) (column 10 table 1) wherein the amount of the second crosslinker is present in a molar ratio 50% or more (column 15 table VI).  However¸ Chromecek does not teach or fairly suggest the claimed hydrogel wherein the second crosslinker is present in a molar ratio of less than 50%.  Chromecek teaches away from the molar ratio being less than 50% (column 16, lines 1-4).

GR teaches a hydrogel made from vinyl-lactam monomers (abstract) and at least 2 crosslinkers (0017) wherein the crosslinkers include ethylene glycol dimethacrylate (0023) in combination with either 3,3’-(propyl)-di-1-vinyl-2-pyrrolidone (0023) or 1,3-divinylimidazolin-2-one (0036).  However, GR qualifies as a 102(a)(2) reference and applicants have shown that the 102(b)(2)(c) exception applies.  Therefore, GR does not qualify as prior art.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763